Citation Nr: 1644517	
Decision Date: 11/25/16    Archive Date: 12/02/16

DOCKET NO.  16-03 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an effective date prior to February 28, 2011, for the grant of service connection for multiple sclerosis, to include as whether there was clear and unmistakable error (CUE) in a January 2005 rating decision.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1987 to April 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The  issue certified to the Board in the July 2016 VA Form 8 was that of entitlement to an earlier effective date for the grant of a total disability rating based on individual unemployability (TDIU).  However, the issue in the December 2015 Statement of the Case (SOC) is whether the effective date of service connection assigned for multiple sclerosis was clearly and unmistakably erroneous.  The Veteran's January 2016 substantive appeal (VA Form 9) and his representative's August 2016 written brief make clear that he is appealing the issue presented in the SOC.  Further, the statement the Veteran submits on his VA Form 9 only addresses his contentions that he should have been awarded an earlier effective date of April 13, 2004, for his service-connected multiple sclerosis due to CUE in a prior January 2005 rating decision.  The Board finds that a substantive appeal on the issue of entitlement to an earlier effective date for the establishment of a TDIU has not been received, and the Board does not have jurisdiction to review this issue.  Rather, the issue that was properly perfected was that of entitlement to an earlier effective date for the award of service connection for multiple sclerosis based on CUE.  As such, the issue properly before the Board has been characterized as shown above. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's claim seeking entitlement to service connection for multiple sclerosis was initially denied in a January 2005 rating decision that became final.  A March 2008 rating decision continued that denial.  The Veteran did not appeal that decision or submit new and material evidence within one year; it became final.  

2.  In a February 2014 rating decision, the Veteran was granted service connection for his multiple sclerosis; the RO assigned the effective date for the Veteran's disability as February 28, 2011, the date the application to reopen was received.

3.  The January 2005 rating decision that denied service connection for multiple sclerosis was reasonably supported by evidence then of record, and the record does not demonstrate that the RO incorrectly applied the statutory or regulatory provisions extant at that time, or that the correct facts, as known at that time, were not considered.


CONCLUSION OF LAW

The January 2005 rating decision that denied entitlement to service connection for multiple sclerosis did not contain clear and unmistakable error; thus, an effective date earlier than February 28, 2011, is not warranted.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.105 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim for an earlier effective date, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001)(en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).

The Veteran seeks an earlier effective date for the award of service connection for his multiple sclerosis based on alleged CUE in a January 2005 rating decision.  In May 2013, the Veteran was awarded service connection for multiple sclerosis, and the RO assigned an effective date of February 28, 2011, the date of his most recent claim to reopen.  The Veteran maintains that the medical evidence used to decide his claim in the May 2013 rating decision was the same evidence that was available at the time of his denial in the January 2005 rating decision.  Further, the Veteran stated in his March 2014 Notice of Disagreement that the opinion from a November 2012 VA examiner that was used as a basis to grant his service connection claim "should have been made available to me during my first claim process." 

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101 (30); 38 C.F.R. § 3.1 (p).

Previous determinations on which an action was predicated, including decisions regarding increased evaluations, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105 (a).

CUE is a very specific and rare kind of error; it is the kind of error of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310 (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997). 

To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions then in extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006); see, e.g., Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.  A failure in the duty to assist does not establish CUE.  A purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" to vitiate the finality of a prior, final decision.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002). 

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

In this case, the Veteran's initial claim seeking service connection for multiple sclerosis was received on April 13, 2004.  In a January 2005 rating decision, the RO denied the claim because his available service medical records were negative for complaints, treatment or diagnoses of multiple sclerosis, and private treatment records showed that the Veteran began experiencing symptoms related to multiple sclerosis as early as June 2003.  There was no evidence of multiple sclerosis within the presumptive period.  See treatment records from W.S. Conner dated March 2004 to April 2004.  The Veteran did not appeal, or submit new and material evidence within one year of that decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

In August 2007, the Veteran submitted a statement which the RO interpreted as an application to reopen a claim for service-connected compensation for multiple sclerosis and a claim for nonservice-connected pension benefits.  In December 2007 correspondence, the RO notified the Veteran of the evidence necessary to substantiate both claims.  The Veteran did not make any submissions in response to that letter.  A March 2008 rating decision granted nonservice-connected pension benefits because of multiple sclerosis, but continued the previous denial of compensation benefits.  Evidence at that time included a January 2008 VA examination that addressed the current severity of the multiple sclerosis.  The Veteran was notified of the March 2008 decision, but did not appeal the decision or submit new and material evidence within one year.  

On February 28, 2011, the Veteran requested to reopen his claim for service connection for multiple sclerosis.  In support of his petition to reopen, the Veteran submitted a February 2011 letter from his private doctor, A.V., stating that there was "very clear and convincing evidence" that the Veteran presented with clinical signs of multiple sclerosis while on active duty service and during the seven years following his discharge. 

Initially, the Board finds that the Veteran's claims folder contains no correspondence from him filed after March 2008 final denial and before the February 28, 2011, petition seeking to reopen his service connection claim for multiple sclerosis.  There is no objective evidence of any submission from the Veteran declaring an intention to reopen his service connection claim for multiple sclerosis prior to February 28, 2011.

The only other possible basis for an effective date earlier than that assigned is to show clear and unmistakable error (CUE) in a prior final rating decision.  See 38 C.F.R. § 3.105 (a).  

For the reasons that follow, the Board concludes that Veteran's CUE claim cannot prevail.  The January 2005 rating decision was not clearly and unmistakably erroneous.  The Veteran essentially argues that the same facts the served as the basis for the grant of service connection in May 2013 were of record in January 2005.  

The Board finds that the correct facts, as they were known at the time, were before the RO at the time of the January 2005 rating decision.  The evidence included the Veteran's service medical records, as well as a number of treatment records from private doctors who had treated the Veteran.  However, none of these records related the Veteran's multiple sclerosis to his active duty service or within a presumptive period.  

In his February 1993 Report of Medical History, the Veteran endorsed a history of swollen or painful joints, a head injury, frequent or severe headaches, recurrent back pain, depression and nervous trouble.  However, while his service treatment records reflect a number of these symptoms, there is no indication the Veteran was ever diagnosed or showed signs of multiple sclerosis.

A March 2004 private treatment record from W.S. Connor stated the Veteran had left eye visual blurring during the summer of 2003, as well as hearing loss and diplopia due to left eye visual impairment in February 2004.  An MRI brain scan showed evidence for multiple sclerosis.  A separate March 2004 neurology consultation report from W.S. Connor noted the Veteran reported his first symptom beginning in June 2003.  He categorized the Veteran as having visual blurring, diplopia, and tinnitus which, based on the Veteran's history and his MRI findings, were compatible with multiple sclerosis.

A July 2004 private treatment record from Valley Radiologists Medical Group notes the "possibility of a demyelinating process such as multiple sclerosis."

Following a review of the evidence of record, the Board finds that at the time of the January 2005 rating decision denying the Veteran's service connection claim, the claims file did not contain evidence that the Veteran's multiple sclerosis was causally related to, or aggravated by, active duty service.  There was also no evidence that the Veteran's multiple sclerosis manifested within seven years of separation from service (the presumptive period).  See 38 C.F.R. § 3.307 (a)(3).  The January 2005 rating decision was properly based on the evidence of record at the time of that decision.  

The evidence of record is against a finding that there was CUE in the January 2005 rating decision.  The evidence of record does not support a finding that the correct facts, as they were known at the time of the January 2005 rating decision, were not before the adjudicator, or that regulatory provisions then in extant at the time were incorrectly applied.  A claim of CUE requires more than a disagreement as to how the facts were weighed or evaluated.  The evidence does not support a finding that there was an undebatable error in the January 2005 rating decision which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482 (2006).  As to any contention that VA's failure to assist the Veteran by affording him a VA examination in connection with his initial claim for service connection, this contention is specifically precluded by the applicable regulation.  See 38 C.F.R. § 20.1403 (d)(2).  

In sum, there is no showing that the RO committed CUE in the January 2005 rating decision.  As CUE has not been demonstrated, the claim for an earlier effective date on the basis of CUE must be denied.


ORDER

Entitlement to an effective date prior to February 28, 2011, for the grant of service connection for multiple sclerosis, to include as due to clear and unmistakable error (CUE) in a January 2005 rating decision, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


